Citation Nr: 1000153	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bursitis 
of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had verified active service from November 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's service-connected bursitis of the right knee has 
been manifested by complaints of pain and functional 
impairment comparable to limitation of right knee flexion to 
no less than 110 degrees and full right knee extension; 
recurrent subluxation and lateral instability and dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee bursitis have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.71a, Diagnostic Code (DC) 5019, 5257, 5258, 5260, 
5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in September 2006 and May 
2007, which informed him of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2006 VCAA letter was issued prior to the March 2007 
rating decision on appeal; thus, VCAA notice was timely.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private medical records, 
and VA examinations.  Under these circumstances, there is no 
duty to provide another examination or a medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5019.  

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma that is 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint).  

DC 5261 provides ratings based on limitation of leg 
extension.  Extension of the leg limited to five degrees is 
rated noncompensably (0) percent disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Factual Background

The Veteran contends, in essence, that his right knee 
bursitis has worsened.  

A private treatment record from April 2006 noted the 
Veteran's right knee had decreased range of motion with 
crepitance.  

During a June 2006 VA examination, the Veteran stated that 
his right knee has constant pain and swelling.  He denied 
locking or giving out, but he reported limping on the right 
side.  His right knee had no heat, swelling, redness, or 
deformity.  There was mild tenderness just below the joint 
line and laterally just above it, but no other tenderness to 
palpitation.  His patella did not appear to track smoothly, 
with a popping just prior to full extension.  He had normal 
range of motion, including flexion to 140 degrees and 
extension to zero degrees.  No anterior, posterior, or 
lateral instability was noted.  The McMurray's test and the 
DeLuca assessment were negative.  Imaging showed no acute 
pathology or significant abnormalities in his right knee.  He 
was diagnosed as having right knee bursitis.  

In October 2006, the Veteran had another VA examination.  He 
reported daily right knee pain with occasional buckling, but 
he denied locking or swelling.  He reported using a cane 
several times a month, but he does not wear a brace.  He 
denied any subsequent injury since his last rating 
examination.  He has minimized stair climbing, has hired 
someone to clean his house, and avoids squatting and 
kneeling.  He had a mild antalgic gait, and he could only 
squat midway to the floor and had to hold onto to something 
to pull himself back into a standing position.  There was no 
redness, swelling, tenderness with palpitation, or 
apprehension or crepitus with flexion or extension.  He had 
extension to zero degrees and flexion from zero to 120 
degrees.  He reported discomfort at the range of motion 
endpoint.  There was no evidence of fatigue, lack of 
endurance, or further decrease in range of motion with 
repetitive movement.  His quadricep muscle mass was equal 
bilaterally.  The anterior and posterior drawer tests were 
negative, and he had good stability with varus and valgus 
stress.  He was diagnosed as having right knee chronic 
bursitis and no objective evidence to show any additional 
loss of range of motion due to any of the DeLuca criteria.  

During the November 2007 VA examination, the Veteran reported 
daily chronic right knee pain as well as occasional locking 
and buckling, but he denied swelling.  He reported that pain 
flares are precipitated by walking more than one block and 
relieved by resting off of his feet.  He keeps a cane in his 
car to use when running errands, but he does not use a brace.  
He denied any subsequent injury to his right knee since his 
last rating examination.  He had a smooth, coordinated gait, 
but he could not squat to the floor.  There was no erythema 
or swelling, but there was generalized tenderness with 
palpitation.  He had extension to zero degrees and flexion 
from zero to 110 degrees, and he reported pain at the range 
of motion endpoint.  There was continued pain, but no 
decrease in range of motion with repetitive movement.  His 
quadricep muscle mass was equal bilaterally.  The anterior 
and posterior drawer tests and McMurray's test were negative, 
and there was good stability with varus and valgus stress.  
He was diagnosed as having right knee bursitis, and, per 
DeLuca analysis, there was subjective pain, fatigue, and lack 
of endurance during periods of flare-ups of pain.  However, 
additional functional loss due to pain, pain on repeated use, 
fatigue, weakness, or lack of endurance or incoordination 
could not be specified as degree of lost motion without 
resort to speculation.  

Analysis

In weighing the Veteran's statements, treatment records and 
VA examinations of record, the Board concludes that the 
evidence does not support a rating in excess of 10 percent 
for the Veteran's right knee bursitis under 38 C.F.R. 
§ 4.71(a).  See DC 5019, 5260.  

After review of the medical evidence of record, the Board 
notes that there is no objective evidence regarding whether 
the right knee disability is productive of instability.  The 
June 2006, October 2006, and November 2007 examinations 
specifically did not find objective evidence of instability.  
Accordingly, a separate compensable rating for the Veteran's 
right knee bursitis due to instability or recurrent 
subluxation is not warranted.  See 38 C.F.R. § 4.71(a), DC 
5257; VAOPGCPREC 23-97.  

There is no medical evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71(a), DC 5258.  
However, in an April 2006 private treatment record, it was 
recorded that he had right knee crepitance.  In the June 2006 
VA examination, his right patella popped just prior to full 
extension, but he denied locking or giving out of his right 
knee.  In the October 2006 VA examination, the Veteran also 
denied locking of his right knee, but in the November 2007 VA 
examination he reported that his right knee locked 
occasionally.  However, he not been diagnosed as having a 
dislocated semilunar cartilage, and his episodes of locking 
are only occasional and not frequent (Emphasis added.).  Thus 
a rating under DC 5258 is not warranted.  38 C.F.R. 
§ 4.71(a).  

The findings in the June 2006, October 2006, November 2007 VA 
examinations all recorded the Veteran's right knee having 
extension to zero degrees, and his flexion was zero degrees 
to 140 degrees, 120 degrees, and 110 degrees, respectively.  
Based on these measurements, the criteria are not met for the 
next higher rating of 20 percent under DC 5260 or for any 
rating under DC 5261.  38 C.F.R. § 4.71(a).  

In so finding, the Board has considered additional limitation 
of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The June 2006 and October 2006 VA examiners specifically 
noted that the Veteran's right knee had no flare-ups, 
weakness, incoordination, instability, or lack of endurance.  
The November 2007 VA examiner noted that the Veteran reported 
subjective pain, fatigue, and lack of endurance during 
periods of flare-ups of pain in his right knee.  However, 
additional functional loss due to pain, pain on repeated use, 
fatigue, weakness, or lack of endurance or incoordination 
could not be specified as degree of lost motion without 
resort to speculation.  Therefore, even considering 
additional functional limitation due to pain, the competent 
findings do not indicate a disability picture comparable to 
having right knee flexion limited to 30 degrees or right knee 
extension limited to 10 degrees, as is necessary in order to 
achieve a higher evaluation under DC 5260 or 5261.  

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant has both limitation of flexion 
and limitation of extension of the same leg, such must be 
rated separately under DC 5260 and DC 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  In the present case, however, the medical findings 
previously discussed do not establish loss of right knee 
extension to a compensable degree at any time during the 
rating period on appeal.  Based on the above findings, 
separate evaluations pursuant to VAOPGCPREC 9-2004 are not 
appropriate.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as right knee pain and occasional locking.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

For the reasons stated above, the Board finds that a rating 
in excess of 10 percent for the Veteran's right knee butsitis 
is not warranted.  As the preponderance of the evidence is 
against the appeal, the benefit of the doubt doctrine does 
not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1) (2009), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing by the Veteran that his service-
connected right knee bursitis has necessitated frequent 
hospitalizations.  The degree of disability shown is not 
consistent with marked interference with employment.  Thus, 
the criteria for submission for assignment of an 
extraschedular rating for his right knee bursitis pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee bursitis is denied.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


